719 S.E.2d 33 (2011)
STATE
v.
Charles Bruce PHILLLIPS.
No. 503P11-1.
Supreme Court of North Carolina.
December 8, 2011.
Charles Bruce Phillips, Brunswick, for Phillips, Charles Bruce.
Catherine F. Jordan, Assistant Attorney General, for State of North Carolina.
Ernie Lee, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 17th of November 2011 by Defendant for Petition for Discretionary Review:
"Motion Dismissed by order of the Court in conference, this the 8th of December 2011."